internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi plr-109747-00 date date company trust state m n a b c d e f dear this letter responds to your letter dated date submitted on behalf of company requesting a ruling under sec_1362 of the internal_revenue_code that the termination of company's s_corporation_election was inadvertent company represents the following facts company was incorporated under the laws of state on a and elected under sec_1362 to be an s_corporation effective b_trust was created on c for the benefit of m a minor n the parent of m is trust’s current trustee n elected under sec_1361 to have the qualified plr-109747-00 subchapter_s_trust qsst rules apply to trust effective b company’s s election terminated on d when n failed to make the trust income distribution for e as required by sec_1361 company’s accountant in conjunction with company’s s_corporation_election prepared election statements for both an electing_small_business_trust esbt and a qsst intending that n select one of the forms upon receipt of the election statements n signed both forms not realizing the difference between the two company represents however that it was n’s intention that trust not be required to make annual distributions and that it therefore be an esbt and not a qsst n’s secretary also not knowing the difference between the two executed forms sent the qsst election statement to the accountant and placed the esbt election statement in n’s files for trust the accountant filed the qsst election with the internal_revenue_service the company represents however that the accountant believed that trust had made an esbt election n made no distributions from trust for e believing that no distributions were required on or about f the accountant while preparing company’s tax_return realized that the qsst election statement had been filed with the service and not the esbt statement except as provided in sec_1362 sec_1362 provides that a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1361 provides that for purposes of subchapter_s the term small_business_corporation means a domestic_corporation that is not an ineligible_corporation and that does not among other things have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1361 provides that a_trust all of which is treated under subpart e of part i of subchapter_j of this chapter as owned by an individual who is a citizen or resident_of_the_united_states may be a shareholder of an s_corporation for purposes of sec_1361 sec_1361 provides that in the case of a_trust described in sec_1361 the deemed owner shall be treated as the shareholder sec_1361 provides that in the case of a qsst with respect to which a beneficiary makes an election under sec_1361 - a b the trust shall be treated as a_trust described in sec_1361 and for purposes of sec_678 the beneficiary of the trust shall be treated as plr-109747-00 the owner of that portion of the trust which consists of stock in an s_corporation with respect to which the election under sec_1361 is made sec_1361 provides that a beneficiary of a qsst or his legal_representative may elect to have sec_1361 apply sec_1361 provides that an election under sec_1361 shall be effective up to days and months before the date of the election sec_1361 provides that for purposes of sec_1361 the term qualified_subchapter_s_trust means a trust- a the terms of which require that- i ii iii iv during the life of the current income_beneficiary there shall be only one income_beneficiary of the trust any corpus distributed during the life of the current income_beneficiary may be distributed only to such beneficiary the income_interest of the current income_beneficiary in the trust shall terminate on the earlier of the beneficiary’s death or the termination of the trust and upon the termination of the trust during the life of the current income_beneficiary the trust shall distribute all of its assets to that beneficiary and b all of the income within the meaning of sec_643 of which is distributed or required to be distributed currently to one individual who is a citizen or resident_of_the_united_states sec_1_1361-1 of the income_tax regulations provides that if a qsst ceases to meet the income distribution requirement specified in sec_1_1361-1 sec_1361 but continues to meet all of the requirements in sec_1_1361-1 sec_1361 the provisions of sec_1_1361-1 the qsst rules will cease to apply as of the first day of the first tax_year beginning after the first tax_year in which the trust ceased to meet the income distribution requirement if a corporation’s s election is inadvertently terminated as a result of a_trust ceasing to meet the qsst requirements the corporation may request relief under sec_1362 sec_1362 provides that an election under sec_1362 terminates whenever the corporation ceases to be a small_business_corporation sec_1362 provides that if an election under sec_1362 by any corporation was terminated under sec_1362 or the secretary determines that the circumstances resulting in termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in termination steps were taken so that the corporation is a small_business_corporation and the plr-109747-00 corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make the adjustments consistent with the treatment of the corporation as an s_corporation as might be required by the secretary regarding this period then notwithstanding the circumstances resulting in termination the corporation shall be treated as an s_corporation during the period specified by the secretary sec_1_1362-4 provides that the determination of whether a termination was inadvertent is made by the commissioner the corporation has the burden of establishing that under the relevant facts and circumstances the commissioner should determine that the termination was inadvertent the fact that the terminating event was not reasonably within the control of the corporation and was not part of a plan to terminate the election or the fact that the event took place without the knowledge of the corporation notwithstanding its due diligence to safeguard itself against such an event tends to establish that the termination was inadvertent according to the legislative_history of sec_1362 f -- if the internal_revenue_service determines that a corporation's subchapter_s_election is inadvertently terminated the service can waive the effect of the terminating event for any period if the corporation timely corrects the event and if the corporation and the shareholders agree to be treated as if the election had been in effect for such period the committee intends that the internal_revenue_service be reasonable in granting waivers so that corporations whose subchapter_s eligibility requirements have been inadvertently violated do not suffer the tax consequences of a termination if no tax_avoidance would result from the continued subchapter_s treatment in granting a waiver it is hoped that taxpayers and the government will work out agreements that protect the revenues without undue_hardship to taxpayers it is expected that the waiver may be made retroactive for all years or retroactive for the period in which the corporation again became eligible for subchapter_s treatment depending on the facts s rep no 97th cong 2d sess 1982_2_cb_718 company represents that tax_avoidance was not a motive for any of the actions described in its ruling_request and that the termination of its s_corporation_election resulted solely because the wrong election statement was filed for trust the company intended at all times to retain its s_corporation status after applying the applicable law and regulations to the facts and representations of this ruling_request we conclude that the termination of company's s_corporation_election due to n’s failure to make the required income distribution from trust was plr-109747-00 inadvertent within the meaning of sec_1362 consequently we rule that company will be treated as continuing to be an s_corporation from d to the present unless company's s election otherwise is terminated under sec_1362 as a condition for this ruling n must make the trust income distribution for e as required by sec_1361 within days of the date of this ruling letter the ruling in this letter is based on information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request_for_ruling it is subject_to verification on examination except for the specific ruling above no opinion is expressed or implied concerning the federal_income_tax consequences of the facts of this case under any other provision of the code specifically no opinion is expressed regarding company's eligibility to be an s_corporation or trust’s qualifications as a qsst in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to company this ruling is directed only to the taxpayer who requested it according to sec_6110 this ruling may not be used or cited as precedent sincerely robert honigman acting assistant to the chief branch office of associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
